     Case 3:20-cv-00683-MMD-WGC Document 19 Filed 08/10/21 Page 1 of 1



1
                                 UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4      BRIAN S. ROBINSON,                                   Case No. 3:20-cv-00683-MMD-WGC

5                                          Plaintiff,                   ORDER
              v.
6
       HOMETOWN HEALTH CARE, et al.,
7
                                       Defendants.
8

9     I.     DISCUSSION

10           According to the Nevada Department of Corrections (“NDOC”) inmate database,

11    Plaintiff is no longer at the address listed with the Court. The Court notes that pursuant

12    to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the

13    court written notification of any change of mailing address, email address, telephone

14    number, or facsimile number. The notification must include proof of service on each

15    opposing party or the party’s attorney. Failure to comply with this rule may result in the

16    dismissal of the action, entry of default judgment, or other sanctions as deemed

17    appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days

18    from the date of entry of this order to file his updated address with this Court. If Plaintiff

19    does not update the Court with his current address within thirty (30) days from the date

20    of entry of this order, this case will be subject to dismissal without prejudice.

21    II.    CONCLUSION

22           For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

23    address with the Court within thirty (30) days from the date of this order.

24           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

25    the Court shall be subject to dismissal without prejudice.

26           DATED THIS ___
                        10th day of August 2021.

27

28                                                UNITED STATES MAGISTRATE JUDGE

                                                        1
